Citation Nr: 0703957	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-10 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
emergency transportation and medical services the veteran 
received from Med Trans Corporation (MTC) and University 
Medical Center (UMC) from October 9, 2004 to October 11, 
2004.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1948 to October 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 decision of the Tucson, Arizona VAMC.  A videoconference 
hearing was held before the undersigned in December 2005.  


FINDING OF FACT

The veteran has Medicare coverage, which provided partial 
payment for the transportation and treatment he received from 
MTC and UMC.


CONCLUSION OF LAW

Payment or reimbursement of the remaining costs of medical 
services the veteran received from MTC and UMC from October 
9, 2004 to October 11, 2004 is not warranted.   38 U.S.C.A. 
§§ 1725, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 17.1000-17.1004 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).
II.  Factual Background

An October 9, 2004 UMC X-ray report showed a diagnostic 
impression of transverse fracture of the mid to distal left 
femur.  A subsequent October 10, 2004 UMC X-ray report showed 
a diagnostic impression of status post open reduction and 
internal fixation of a distal left femoral shaft fracture, in 
near anatomic alignment.  

In a November 2004 letter a representative from MTC indicated 
that the veteran's Medicare insurance had covered part of his 
medevac bill (for transport to UMC) but there was still a 
remaining balance that needed to be paid.  

In a January 2005 medical expenses claim worksheet, the VAMC 
noted that the veteran was nonservice connected, was enrolled 
in the VA healthcare system and had received care in the past 
24 months and that he had Medicare A and B.  In a subsequent 
January 2005 decision, the VAMC denied the veteran's claim 
for reimbursement and payment of the MTC and UMC expenses 
because the veteran did not have any service connected 
disabilities and had non-VA health coverage in the form of 
Medicare A and B.  

In his January 2005 notice of disagreement (NOD) the veteran 
indicated that although he had Medicare A and B coverage, 
there were other factors he thought VA could consider.  He 
indicated that when he called 911 after his motorcycle 
accident, an emergency medical unit from Sonoita responded.  
He then specifically asked that he be transported to the 
Tucson VAMC.  A Medevac unit was called, and on arrival 
advised that because the Tucson VAMC had no trauma center, 
the veteran would be taken to UMC.  The veteran stated that 
he only had a broken leg and that the VA could take care of 
it, but he was transported to UMC anyway even though he told 
the Medevac staff that there was no way he could pay the bill 
for the Medevac transport.  

In a March 2005 letter, a representative from (MTC) indicated 
that they were dispatched by Sonoita Fire Station and EMS 
unit.  Per the report the unit was transporting the veteran 
after his motorcycle accident.  MTC was informed that the 
veteran had been trapped under his motorcycle when it fell 
over and that when ground EMS arrived he was showing signs of 
shock and obvious deformity of the left thigh.  At the time 
of Medevac transport the veteran was asked where he wanted to 
be transported and chose the VAMC.  MTC staff then indicated 
to the veteran that the VAMC might be unwilling to accept him 
due to his trauma situation.  In flight the VAMC and UMC were 
contacted.  The VAMC indicated that they could not take the 
veteran due to the severity of the injury and UMC indicated 
that they could accept the veteran. 

At his December 2005 Board hearing the veteran testified that 
he had been to the emergency clinic at the Tucson VAMC before 
and that he could not imagine why they would not accept 
someone with a broken leg.  He felt that MTC just took him 
where they wanted to take him because they were based out of 
UMC.  Consequently, because he should have been taken to the 
Tucson VAMC where his care would have been covered and he 
still owed a substantial sum for the MTC transport and UMC 
treatment (although his Medicare coverage paid for some of 
it) he was asking VA to pay all, or at least some, of his 
outstanding balance.  

In a response to a January 2007 inquiry from the Board, the 
Phoenix VA Regional Office (RO) indicated that they had no 
claims file for the veteran.        

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because it is reasonably shown 
that the veteran does not have any service connected 
disabilities (notably the veteran has not alleged any service 
connected disabilities and the Board's inquiry into whether 
there is a claims folder for the veteran at the Phoenix RO 
produced a negative response, essentially showing that there 
is no record of any claims for service connection made by the 
veteran) and it is not shown nor alleged that he is 
participant  in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).    
To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

To be eligible for payment or reimbursement for emergency 
transportation to a non-VA facility for treatment for 
nonservice-connected conditions under 38 U.S.C.A. 
§ 1725 and implementing regulation, the veteran must satisfy 
all of the following conditions:

(a) Payment or reimbursement is authorized under 38 U.S.C.A. 
§ 1725 for emergency treatment provided at such facility;

(b) The veteran is financially liable to the provider of the 
emergency transportation;

(c) The veteran has no coverage under a health-plan contract 
for reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and

(d) If the condition for which the emergency transportation 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such transportation; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the purpose 
of extinguishing, in whole or in part, the veteran's 
liability to the provider.  38 C.F.R. § 17.1003.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

It is reasonably established that the veteran was treated at 
a facility held out as providing emergency care to the public 
as he was taken via medevac to UMC for trauma care.  Also, 
although the veteran may disagree, the evidence suggests that 
he was treated at UMC for an injury (i.e. a leg fracture with 
obvious thigh deformity with at least a possibility of shock) 
that a prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  Additionally, it appears (at least from 
the report from MTC) that a VA or other Federal facility was 
unavailable to provide treatment, and the record reflects 
that the veteran was enrolled in the VA healthcare system, 
had received care in the prior 24 months and was financially 
liable for at least a portion of the costs of the services he 
received from MTC and UMC.  However, the veteran was not 
without coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
transportation and treatment he received from MTC and UMC.  
He has Medicare coverage, and this coverage paid for a 
portion of the cost of the services from both MTC and UMC.  
Because such coverage is a bar to recovery under 38 U.S.C.A. 
§ 1725 for both transportation and treatment costs, and 
because the veteran is not eligible for recovery under 
38 U.S.C.A. § 1728 (because he did not have service connected 
disability and was not in a VA vocational rehabilitation or 
in need of the treatment for purposes of a VA training 
program), there is no legal authority under which this claim 
may be granted.  Hence, it must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The veteran testified at his December 2005 videoconference 
hearing that he did not believe that the VAMC actually 
declined to provide treatment for his leg injury, as was 
alleged by MTC.  Whether or not the VAMC actually informed 
MTC that they could not treat the veteran is irrelevant.  
Governing law and regulations (38 U.S.C.A. §§ 1728, 1725 and 
implementing regulations) specifically outline under what 
circumstances reimbursement made be provided.  Here, those 
criteria are not met, and the Board has no authority to award 
benefits to which there is no entitlement under the law.  


ORDER

Entitlement to payment or reimbursement of the cost of 
emergency transportation and medical services the veteran 
received from MTC and UMC from October 9, 2004 to October 11, 
2004 is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


